Exhibit 10.1

AMENDMENT NO. 2

TO

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

EMPIRE STATE REALTY OP, L.P.

December 6, 2019



--------------------------------------------------------------------------------

THIS AMENDMENT NO. 2 (this “Amendment”) to the FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP of EMPIRE STATE REALTY OP, L.P. is made and
entered into as of December 6, 2019.

W I T N E S S E T H:

WHEREAS, Empire State Realty OP, L.P. (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain First Amended and Restated
Agreement of Limited Partnership dated as of October 1, 2013, as amended by
Amendment No. 1 to the First Amended and Restated Agreement of Limited
Partnership dated as of August 26, 2014 (as so amended, the “Partnership
Agreement”), and the Delaware Revised Uniform Limited Partnership Act;

WHEREAS, Empire State Realty Trust, Inc., a Maryland corporation, is the sole
general partner in the Partnership (the “Company”);

WHEREAS, Section 4.03(a) of the Partnership Agreement provides that: (i) the
General Partner is authorized to cause the Partnership to issue additional
Partnership Interests, in the form of Partnership Units, for any Partnership
purpose, at any time or from time to time, to the Partners or to other Persons,
for such consideration and on such terms and conditions as shall be established
by the General Partner in its sole and absolute discretion, all without the
approval of any Limited Partners; (ii) without limiting the foregoing, the
General Partner is expressly authorized to cause the Partnership to issue
Partnership Units in exchange for any Partnership Units and for less than fair
market value, so long as the General Partner concludes in good faith that such
issuance is in the best interests of the General Partner and the Partnership;
(iii) subject to Delaware law, any additional Partnership Interests may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to the Partnership Agreement (a “Partnership Unit Designation”); (iv)
without limiting the generality of the foregoing, the General Partner shall have
authority to specify (A) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (B) the right of each such class or series of Partnership Interests
to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (C) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; (D) the voting
rights, if any, of each such class or series of Partnership Interests; and
(E) the conversion, redemption or exchange rights applicable to each such class
or series of Partnership Interests; and (v) upon the issuance of any additional
Partnership Interest, the General Partner shall cause such issuance to be
reflected in the books and records of the Partnership or the Transfer Agent, as
appropriate.

WHEREAS, pursuant to Sections 7.03(c)(v) and (viii) of the Partnership
Agreement, the Partnership Agreement may be amended by the General Partner
without the consent of the Limited Partners to set forth the designations,
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of the
holders of any additional Partnership Units and to issue additional Partnership
Interests in accordance with Section 4.03, provided that the General Partner is
required to provide notice to the Limited Partners when any such action is
taken;

 

1



--------------------------------------------------------------------------------

WHEREAS, the General Partner desires to establish a new series of Preferred
Units which shall be referred to as “Series 2019 Private Perpetual Preferred
Units” and, pursuant to and in accordance with Section 14.02 of the Partnership
Agreement, hereby amends the Partnership Agreement for the purpose of setting
forth the rights and preferences of the Series 2019 Private Perpetual Preferred
Units;

WHEREAS, in connection with establishing the Series 2019 Private Perpetual
Preferred Units, the General Partner desires to re-designate the Partnership’s
existing Private Perpetual Preferred Units, issued on August 26, 2014, as
“Series 2014 Private Perpetual Preferred Units” and amend certain defined terms
in the Partnership Agreement accordingly; and

WHEREAS, pursuant to and in accordance with Section 4.03 of the Partnership
Agreement, the General Partner is causing the Partnership to issue Series 2019
Private Perpetual Preferred Units to certain Limited Partners in exchange for OP
Units pursuant to an offer dated September 4, 2019 (the “Offer”).

NOW, THEREFORE, the General Partner has set forth in this Amendment and in the
related Partnership Unit Designation to be attached to and made Exhibit F to the
Partnership Agreement the preferences and other rights, voting powers,
restrictions, limitations as to payments, qualifications and terms and
conditions of redemption of the Series 2019 Private Perpetual Preferred Units.

SECTION 1. DEFINED TERMS

Capitalized terms used but not defined in this Amendment shall have the
definitions assigned to such terms in the Partnership Agreement, but if the same
term is defined both in this Amendment and in the Partnership Agreement, the
definition in this Amendment shall supersede and replace in its entirety the
definition set forth in the Partnership Agreement for all purposes. The
following defined terms used in this Amendment shall have the meanings specified
below:

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership as
determined by the General Partner in its sole and absolute discretion after
giving effect to all payments required to be made to holders of Series 2014
Private Perpetual Preferred Units and Series 2019 Private Perpetual Preferred
Units.

“Series 2014 Private Perpetual Preferred Unit” means a fractional share of the
Partnership Interests that is designated as a Series 2014 Private Perpetual
Preferred Unit and issued pursuant to Section 4.03(a) hereof.

“Series 2019 Private Perpetual Preferred Unit” means a fractional share of the
Partnership Interests that is designated as a Series 2019 Private Perpetual
Preferred Unit and issued pursuant to Section 4.03(a) hereof.

“Partnership Interest” means an ownership interest in the Partnership of either
a Limited Partner or the General Partner and includes any and all benefits to
which the holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more

 

2



--------------------------------------------------------------------------------

classes or series of Partnership Interests. A Partnership Interest may be
expressed as a number of OP Units, LTIP Units, Series 2014 Private Perpetual
Preferred Units, Series 2019 Private Perpetual Preferred Units Preferred Units,
Junior Units or other Partnership Units.

SECTION 2. RE-DESIGNATION OF PRIVATE PERPETUAL PREFERRED UNITS.

The series of Preferred Units designated as “Private Perpetual Preferred Units”
shall be re-designated as “Series 2014 Private Perpetual Preferred Units,” and
the Partnership Agreement is hereby amended by replacing all references to
“Private Perpetual Preferred Units” with references to “Series 2014 Private
Perpetual Preferred Units;” and the Partnership Agreement is hereby further
amended to replace the following defined terms and all references to such
defined terms accordingly: “Quarterly Preference Payments” is replaced by
“Series 2014 Quarterly Preference Payments;” “Quarterly Payment Date” is
replaced by “Series 2014 Quarterly Payment Date;” “Payment Period” is replaced
by “Series 2014 Payment Period;” “Private Perpetual Preferred Unit Liquidation
Preference” is replaced by “Series 2014 Private Perpetual Preferred Unit
Liquidation Preference;” “Perpetual Preferred Redemption Right” is replaced by
“Series 2014 Perpetual Preferred Redemption Right;” “Perpetual Preferred
Redemption Amount” is replaced by “Series 2014 Perpetual Preferred Redemption
Amount;”.

SECTION 3. TERMS OF SERIES 2019 PRIVATE PERPETUAL PREFERRED UNITS.

 

  (a)

In making distributions pursuant to Article V of the Partnership Agreement and
allocations pursuant to Article VI of the Partnership Agreement, the General
Partner shall take into account the provisions of Exhibit F hereto.

 

  (b)

The exchange of OP Units for Series 2019 Private Perpetual Preferred Units
pursuant to the Offer (the “Exchange”) is intended to be a tax-deferred
transaction for U.S. federal income tax purposes consistent with the conclusions
in Revenue Ruling 84-52, 1984-1 CB 157 and Revenue Ruling 95-37, 1995-1 CB 130
and subject to any change in the Partners’ share of Partnership liabilities as
described therein. The Capital Account balances of the Limited Partners
attributable to the Series 2019 Private Perpetual Preferred Units shall be
adjusted to equal the liquidation preference of $13.52 per unit. In connection
with the Exchange, the General Partner also shall adjust the Capital Accounts of
all Partners to reflect the fair market value of the Partnership’s assets as of
the effective date of the Exchange.

SECTION 4. ARTICLE VI AND XIII AMENDMENTS.

(a)    Article VI of the Partnership Agreement shall be amended by adding the
following new Section 6.03(h):

“Notwithstanding the provisions of Section 6.02 of the Partnership Agreement,
Net Operating Income (but not Net Income) for a Partnership Year or other
applicable period shall first be allocated to the holders of Series 2019 Private
Perpetual Preferred Units until each such Series 2019 Private Perpetual
Preferred Unit has been allocated, on a cumulative basis pursuant to
this Section 6.03(h), Net

 

3



--------------------------------------------------------------------------------

Operating Income equal to the amount of accrued Series 2019 Quarterly Preference
Payments which are attributable to such Series 2019 Private Perpetual Preferred
Units (and pro rata in proportion to the respective Series 2019 Private
Perpetual Preferred Units as of the last day of the period for which such
allocation is made). For this purpose, “Net Operating Income” means all of the
items of income, gain, deduction and loss that are otherwise included in the
determination of Net Income or Net Loss of the Partnership absent this
Section 6.03(h), but calculated without regard to any (i) Depreciation
(including, for the avoidance of doubt, any federal income tax depreciation,
amortization or other cost recovery deduction to the extent such amounts differ
from the amount of Depreciation) or (ii) gains or losses described in subsection
(c) of the definition of “Net Income” or “Net Loss” realized in connection with
the an adjustment to the Gross Asset Value of any Partnership assets under
subsections (b) or (c) of the definition of “Gross Asset Value”. For the
avoidance of doubt, pursuant to clause (g) of the definition of “Net Income” or
“Net Loss”, Net Income and Net Loss that is allocated to Partners following the
allocation of Net Operating Income pursuant to this Section 6.03(h) will be
determined without taking into account any Net Operating Income allocated
pursuant to this Section 6.03(h).”

 

  (b)

Article XIII of the Partnership Agreement shall be amended by adding the
following new Section 13.02(a)(v):

“Fifth, to the holders of Series 2019 Private Perpetual Preferred Units, the
Series 2019 Private Perpetual Preferred Unit Liquidation Preference, in
accordance with the terms of Section 4 of Exhibit F after giving effect to all
allocations for all prior periods,”

 

  (c)

Article XIII of the Partnership Agreement shall be amended by re-designating the
existing Section 13.02(a)(v) as Section 13.02(a)(vi) and by adding at the end of
such section:

“and after giving effect to the distributions pursuant to Sections 13.02(a)(iv)
and (v) (provided, for the avoidance of doubt, that distributions pursuant to
Sections 13.02(a)(iv) on account of unpaid Quarterly Preference Payments shall
not reduce the Partners’ Capital Accounts)”

 

4



--------------------------------------------------------------------------------

SECTION 5. NEW EXHIBIT F.

The Partnership Agreement is hereby supplemented by adding after Exhibit E
thereof a new Exhibit F as follows:

EXHIBIT F

EMPIRE STATE REALTY OP, L.P.

PARTNERSHIP UNIT DESIGNATION

ESTABLISHING AND FIXING THE RIGHTS, LIMITATIONS AND

PREFERENCES OF A SERIES OF PREFERRED UNITS

Reference is made to the First Amended and Restated Agreement of Limited
Partnership, as amended by Amendment No. 1 to the First Amended and Restated
Agreement of Limited Partnership (as so amended, the “Partnership Agreement”),
of Empire State Realty OP, L.P., a Delaware limited partnership (the
“Partnership”), of which this Partnership Unit Designation shall become a part.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the main part of the Partnership Agreement. Section
references are (unless otherwise specified) references to sections in this
Partnership Unit Designation.

The General Partner has set forth in this Partnership Unit Designation the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interests to be
represented by Partnership Units which shall be referred to as the “Series 2019
Private Perpetual Preferred Units”:

1.    Designation and Number. A series of Preferred Units, designated as the
“Series 2019 Private Perpetual Preferred Units,” is hereby established. The
number of Series 2019 Private Perpetual Preferred Units shall be 4,610,383.

2.    Ranking. The Series 2019 Private Perpetual Preferred Units shall, with
respect to distribution rights and rights upon voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, rank:

(a)    senior to any classes or series of Partnership Units, if such class or
series shall be OP Units or LTIP Units or if the holders of Series 2019 Private
Perpetual Preferred Units shall be entitled to receipt of preferential payments
or of amounts distributable upon liquidation, dissolution or winding up, as the
case may be, in preference or in priority to the holders of the Partnership
Units of such class or series;

(b)    on parity with any other class or series of Partnership Units, if the
holders of such other class or series of Partnership Units and the Series 2019
Private Perpetual Preferred Units shall be entitled to the receipt of
preferential payments or of amounts distributable upon liquidation, dissolution
or winding up in proportion to their respective amounts of accrued and unpaid
preferential payments per Partnership Unit or liquidation preference, without
preference or priority one over the other; and

(c)    junior to the Series 2014 Private Perpetual Preferred Units, and any
class or series of Partnership Units, if the holders of such class or series of
Partnership Units shall be entitled to the receipt of preferential payments and
of amounts distributable upon liquidation, dissolution or winding up, as the
case may be, in preference or in priority to the holders of the Series 2019
Private Perpetual Preferred Units.

The Series 2019 Private Perpetual Preferred Units will also rank junior in right
of payment to the Partnership’s existing and future debt obligations.

 

5



--------------------------------------------------------------------------------

3.    Preferential Payments.

(a)    Subject to the preferential rights of the holders of any class or series
of Partnership Units ranking senior to the Series 2019 Private Perpetual
Preferred Units as to distributions, the holders of the Series 2019 Private
Perpetual Preferred Units shall be entitled to receive, when, as and if
authorized and declared by the General Partner out of funds legally available
for that purpose, cumulative preferential payments in cash at a fixed annual
amount of $0.70 per unit, or $0.175 per quarter (“Series 2019 Quarterly
Preference Payments”). Series 2019 Quarterly Preference Payments shall accrue on
each Series 2019 Private Perpetual Preferred Unit and be cumulative from, and
including, the later of (i) October 1, 2019, or (ii) the day immediately
following the date of the last Series 2019 Quarterly Preference Payment that has
been paid in full in accordance with Section 3(e), and shall thereafter be
payable quarterly in arrears on each Series 2019 Quarterly Payment Date (as
defined below); provided, however, that if any Series 2019 Quarterly Payment
Date falls on a date other than a Business Day, then the Series 2019 Quarterly
Preference Payment that would otherwise have been payable on such Series 2019
Quarterly Payment Date shall be paid on the first Business Day immediately
following such Series 2019 Quarterly Payment Date. Series 2019 Quarterly
Preference Payments will be payable to the holder(s) of record of Series 2019
Private Perpetual Preferred Units as they appear in the records of the
Partnership on the applicable Partnership Record Date established by the General
Partner for regular quarterly distributions of Available Cash pursuant to
Section 5.01 of the Partnership Agreement to holders of OP Units; provided,
however, than not more than four Series 2019 Quarterly Preference Payments per
year shall be made to holders of Series 2019 Private Perpetual Preferred Units.
The amount of any Series 2019 Quarterly Preference Payment made on the Series
2019 Private Perpetual Preferred Units for any period other than a full quarter
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months. Notwithstanding any provision to the contrary contained herein, each
outstanding Series 2019 Private Perpetual Preferred Unit shall be entitled to
receive a Series 2019 Quarterly Preference Payment with respect to any Series
2019 Quarterly Payment Date equal to the amount paid with respect to each other
Series 2019 Private Perpetual Preferred Unit that is outstanding on such date.
“Series 2019 Quarterly Payment Date” shall mean the date on which regular
quarterly distributions of Available Cash pursuant to Section 5.01 of the
Partnership Agreement are made to holders of OP Units; provided, however, that
if no such distributions are paid to holders of OP Units for the applicable
quarterly distribution period, the Series 2019 Quarterly Payment Date for such
period shall be the last day of each March, June, September and December, as
applicable, and the Partnership Record Date for the Series 2019 Private
Perpetual Preferred Unit holders entitled to such Series 2019 Quarterly Payment
Period shall be the fifteenth day of each March, June, September and December,
as applicable. “Series 2019 Payment Period” shall mean the period commencing on,
but excluding, a Series 2019 Quarterly Payment Date to and including the next
Series 2019 Quarterly Payment Date. “Business Day” shall mean any day, other
than a Saturday or Sunday, that is neither a legal holiday nor a day on which
banking institutions in New York City are authorized or required by law,
regulation or executive order to close.

(b)    Notwithstanding anything contained herein to the contrary, Series 2019
Quarterly Preference Payments on the Series 2019 Private Perpetual Preferred
Units shall accrue whether or not the Partnership has earnings, whether or not
there are funds legally available for the payment thereof, and whether or not
they are declared. Accrued but unpaid Series 2019 Quarterly Preference Payments
on the Series 2019 Private Perpetual Preferred Units will accumulate, without
compounding, as of the Series 2019 Quarterly Payment Date on which they first
become payable.

 

6



--------------------------------------------------------------------------------

(c)    Except as provided in Section 3(d) below and subject to the second
paragraph in Section 5.01 of the Partnership Agreement, unless either (i) the
full amount of accrued Series 2019 Quarterly Preference Payments on the Series
2019 Private Perpetual Preferred Units has been or contemporaneously is declared
and paid or (ii) a sum sufficient for the payment thereof is set apart for
payment (without the need for any declaration) for all past Payment Periods and
the Partnership projects in good faith that the cash available for Series 2019
Quarterly Preference Payments to holders of Series 2019 Private Perpetual
Preferred Units as of the next Series 2019 Quarterly Payment Date will be
sufficient to fund the full payment of the accrued Series 2019 Quarterly
Preference Payments at such time on the Series 2019 Private Perpetual Preferred
Units and all other classes or series of Partnership Units ranking, as to
distributions, on parity with the Series 2019 Private Perpetual Preferred Units,
no distributions or other payments shall be declared and paid, and no other
distribution of cash or other property may be declared and made, directly or
indirectly, on or with respect to, any OP Units or any other class or series of
Partnership Units ranking, as to distributions, on parity with or junior to the
Series 2019 Private Perpetual Preferred Units (other than a distribution paid in
OP Units or in any other class or series of Partnership Units ranking junior to
the Series 2019 Private Perpetual Preferred Units as to distributions and upon
liquidation or REIT Shares) for any period, nor shall any OP Units or any other
class or series of Partnership Units ranking, as to distributions or upon
liquidation, on parity with or junior to the Series 2019 Private Perpetual
Preferred Units be redeemed, purchased or otherwise acquired for any
consideration, nor shall any funds be paid or made available for a sinking fund
for the redemption of such units, and no other distribution of cash or other
property may be made, directly or indirectly, on or with respect thereto by the
Partnership (except: (i) by conversion into or in exchange for other units of
any class or series of Partnership Units ranking junior to the Series 2019
Private Perpetual Preferred Units as to distributions and upon liquidation or
REIT Shares; (ii) by redemption, purchase or acquisition of any class or series
of Partnership Units made for the purposes of and in compliance with
requirements of an employee incentive, benefit or share purchase plan of the
Partnership or the General Partner or any of their subsidiaries; (iii) for the
redemption of Partnership Units corresponding to any shares of capital stock of
the General Partner to be redeemed or purchased by the General Partner pursuant
to its Amended and Restated Certificate of Incorporation, as amended (the
“Charter”), to the extent necessary to preserve the General Partner’s status as
a real estate investment trust for United States federal income tax purposes;
provided, that such redemption shall be upon the same terms as the corresponding
stock purchase pursuant to the Charter; (iv) for the redemption of Partnership
Units corresponding to the redemption, purchase or acquisition of any shares of
any class or series of capital stock of the General Partner ranking senior to
the REIT Shares as to payment of dividends and upon liquidation; and (v) for the
purchase or redemption by the Partnership of OP Units for cash in accordance
with Article VIII of the Partnership Agreement, if the Partnership projects in
good faith that it will have sufficient access to capital to satisfy its
obligations); provided, however, that the foregoing prohibition on distributions
and other payments on or with respect to, and on redemption of, any OP Units or
any other class or series of Partnership Units ranking, as to distributions or
upon liquidation, on parity with or junior to the Series 2019 Private Perpetual
Preferred Units (other than the prohibition on distributions upon liquidation)
shall not apply if, and only if, the General Partner concludes in good faith
that the absence of such distribution and other

 

7



--------------------------------------------------------------------------------

payments or redemption would materially impair the market value of the
Partnership, in which case the then accrued but unpaid Series 2019 Quarterly
Preference Payments shall thereafter accrue with additional amounts thereon at
8% per annum compounding annually, and any such additional amounts shall be
deemed included in the Series 2019 Quarterly Preference Payments until paid.

(d)    When Series 2019 Quarterly Preference Payments are not paid in full (and
a sum sufficient for such full payment is not so set apart) on the Series 2019
Private Perpetual Preferred Units and on any other class or series of
Partnership Units ranking, as to distributions, on parity with the Series 2019
Private Perpetual Preferred Units, all Series 2019 Quarterly Preference Payments
declared upon the Series 2019 Private Perpetual Preferred Units and all
distributions declared upon each such other class or series of Partnership Units
ranking, as to distributions, on parity with the Series 2019 Private Perpetual
Preferred Units shall, subject to Section 3(g), be declared pro rata so that the
amounts of Series 2019 Quarterly Preference Payments made per Series 2019
Private Perpetual Preferred Unit and distributions declared on such other class
or series of Partnership Unit shall, subject to Section 3(g), in all cases bear
to each other the same ratio that accrued Series 2019 Quarterly Preference
Payments per Series 2019 Private Perpetual Preferred Unit and accrued
distributions for such other class or series of Partnership Unit (which shall
not include any accrual in respect of unpaid distributions on such other class
or series of Partnership Units for prior distribution periods if such other
class or series of Partnership Units does not have a cumulative distribution)
bear to each other. No interest, or sum of money in lieu of interest, shall be
payable in respect of any payments on the Series 2019 Private Perpetual
Preferred Units which may be in arrears.

(e)    Without limiting the other provisions of this Section 3 (including
Section 3(g)), no Series 2019 Quarterly Preference Payments on Series 2019
Private Perpetual Preferred Units (other than liquidating distributions made in
accordance with Article XIII of the Partnership Agreement) shall be paid by the
Partnership at such time as the terms of any agreement of the Partnership or its
affiliates or subsidiaries, relating to bona fide indebtedness for borrowed
money, prohibits such payment or provides that such payment would constitute a
breach thereof or a default thereunder, or if such payment shall be restricted
or prohibited by law (and such failure to pay Series 2019 Quarterly Preference
Payments on the Series 2019 Private Perpetual Preferred Units shall prohibit
other distributions by the Partnership as described in Sections 3(c) and
(d) above); for the avoidance of doubt, Series 2019 Quarterly Preference
Payments on the Series 2019 Private Perpetual Preferred Units will nonetheless
continue to accrue during any period in which they cannot be paid pursuant to
this Section 3(e).

(f)    Except as provided in Section 4, holders of the Series 2019 Private
Perpetual Preferred Units shall not be entitled to any payment or other
distribution, whether payable in cash, property or shares of stock, in excess of
full cumulative Series 2019 Quarterly Preference Payments on the Series 2019
Private Perpetual Preferred Units as provided herein. Any Series 2019 Quarterly
Preference Payments made on the Series 2019 Private Perpetual Preferred Units
shall first be credited against the earliest accrued but unpaid Series 2019
Quarterly Preference Payment due with respect to such units which remain
payable.

(g)    Notwithstanding anything contained herein to the contrary, Series 2019
Quarterly Preference Payments shall only be payable to the extent that the
Partnership has previously allocated (or will (as determined in good faith by
the General Partner) allocate in, or with respect

 

8



--------------------------------------------------------------------------------

to, such taxable year) Net Operating Income to the holders of such Series 2019
Private Perpetual Preferred Units with respect to the Series 2019 Private
Perpetual Preferred Units pursuant to Section 6.03(h) of the Partnership
Agreement in an amount equivalent to such accrued Series 2019 Quarterly
Preference Payment to be paid.

(h)    The right to payments with respect to Series 2019 Private Perpetual
Preferred Units shall be governed by this Section 3 and not by Article V of the
Partnership Agreement. Series 2019 Quarterly Preference Payments shall
constitute “distributions” for purposes of the provisions of the Partnership
Agreement governing the maintenance of Capital Accounts, Distributions,
Allocations, related definitions and similar provisions. Allocations of Net
Income shall not be made to holders of Series 2019 Private Perpetual Preferred
Units under Section 6.02(a)(i)(E) of the Partnership Agreement, but allocations
of Net Operating Income shall be made pursuant to Section 6.03(h) and Net Income
and Net Loss may be allocated to holders of Series 2019 Perpetual Preferred
Units pursuant to Section 6.02(a)(i)(D) and Section 6.02(a)(ii)(C), as
applicable pursuant to the terms of the Partnership Agreement.

4.    Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any distribution or payment shall be made to holders
of OP Units or any other class or series of Partnership Units ranking, as to
rights upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, junior to the Series 2019 Private Perpetual Preferred Units,
the holders of Series 2019 Private Perpetual Preferred Units shall be entitled
to be paid out of the assets of the Partnership legally available for
distribution to its unitholders, after payment of or provision for the debts and
other liabilities of the Partnership, a liquidation preference of $13.52 per
unit, plus an amount equal to any accrued and unpaid Series 2019 Quarterly
Preference Payments (whether or not declared) up to, but excluding the date of
payment, provided that such accrued and unpaid Series 2019 Quarterly Preference
Payments shall only be payable to the extent that the Partnership has previously
allocated (or will (as determined in good faith by the General Partner) allocate
in, or with respect to, such taxable year) Net Operating Income in respect of
such Series 2019 Private Perpetual Preferred Units pursuant to Section 6.03(h)
of the Partnership Agreement in an amount equivalent to such accrued and unpaid
Series 2019 Quarterly Preference Payments (the “Series 2019 Private Perpetual
Preferred Unit Liquidation Preference”).

(b)    In the event that, upon such voluntary or involuntary liquidation,
dissolution or winding up, the available assets of the Partnership are
insufficient to pay the full amount of the Series 2019 Private Perpetual
Preferred Unit Liquidation Preference on all outstanding Series 2019 Private
Perpetual Preferred Units and the corresponding amounts payable on all other
classes or series of Partnership Units ranking, as to liquidation rights, on
parity with the Series 2019 Private Perpetual Preferred Units in the
distribution of assets, then, subject to Sections 3(g) and 4(a), the holders of
the Series 2019 Private Perpetual Preferred Units and the holders of each such
other class or series of Partnership Units ranking, as to rights upon any
voluntary or involuntary liquidation, dissolution or winding up, on parity with
the Series 2019 Private Perpetual Preferred Units shall share ratably in any
such distribution of assets in proportion to the full liquidating distributions
to which they would otherwise be respectively entitled.

 

9



--------------------------------------------------------------------------------

(c)    After payment of the full amount of the Series 2019 Private Perpetual
Preferred Unit Liquidation Preference to which the holders of the Series 2019
Private Perpetual Preferred Units are entitled pursuant to the above, the
holders of the Series 2019 Private Perpetual Preferred Units will have no right
or claim to any of the remaining assets of the Partnership.

(d)    The consolidation or merger of the Partnership with or into any other
corporation, partnership, trust or entity or of any other corporation,
partnership, trust or entity with or into the Partnership, or an exchange of
Partnership Units or Partnership Interests, or the voluntary sale, lease,
transfer or conveyance of all or substantially all of the property or business
of the Partnership shall not be deemed to constitute a liquidation, dissolution
or winding up of the Partnership.

5.    Redemption.

(a)    The Partnership may redeem the Series 2019 Private Perpetual Preferred
Units, in whole or in part, at any time if, but only to the extent, required to
preserve the status of the General Partner as a real estate investment trust for
United States federal income tax purposes.

(b)    If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all OP Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets), in each case as a result of which OP Units shall be
exchanged for or converted into the right, or the holders of OP Units shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then in connection with such Transaction the Partnership shall
have the right, at its option, to redeem the Series 2019 Private Perpetual
Preferred Units (the “Series 2019 Perpetual Preferred Redemption Right”), in
whole but not in part, for cash at a redemption price equal to $13.52 per unit,
plus an amount equal to any accrued and unpaid Series 2019 Quarterly Preference
Payments (whether or not declared) up to, but excluding the date of the
Transaction, multiplied by 200%, without interest, to the extent the Partnership
has funds legally available therefor (the “Series 2019 Perpetual Preferred
Redemption Amount”). The Series 2019 Perpetual Preferred Redemption Right shall
be deemed to have been exercised “in connection with” such Transaction if the
relevant notice of redemption is mailed to the holders of Series 2019 Private
Perpetual Preferred Units not earlier than the 60 days prior to, nor later than
90 days after, the effective date of the Transaction. Holders of Series 2019
Private Perpetual Preferred Units to be redeemed shall surrender such Series
2019 Private Perpetual Preferred Units at the place designated in such notice
and shall be entitled to the Series 2019 Perpetual Preferred Redemption Amount
payable upon such redemption following such surrender. If (i) notice of
redemption of any Series 2019 Private Perpetual Preferred Units has been given,
(ii) the funds necessary for such redemption have been set aside by the
Partnership in trust for the benefit of the holders of any Series 2019 Private
Perpetual Preferred Units so called for redemption, and (iii) irrevocable
instructions have been given to pay the Series 2019 Perpetual Preferred
Redemption Amount, then from and after the redemption date, Series 2019
Quarterly Preference Payments shall cease to accrue on such Series 2019 Private
Perpetual Preferred Units, such Series 2019 Private Perpetual Preferred Units
shall no longer be deemed outstanding, and all rights of the holders of such
units shall terminate, except the right to receive the Series 2019 Perpetual
Preferred Redemption Amount. Subject to applicable escheat laws, any such cash
unclaimed at the end of two years from the redemption date shall revert to the
general funds of the Partnership, after which reversion, the holders of such
units so called for redemption shall look only to the general funds of the
Partnership for the payment of such cash.

 

10



--------------------------------------------------------------------------------

(c)    The Series 2019 Private Perpetual Preferred Units are not redeemable at
the option of the holder thereof and, except as provided in Section 5(a) or (b),
are not redeemable at the option of the Partnership. So long as full cumulative
Series 2019 Quarterly Preference Payments on the Series 2019 Private Perpetual
Preferred Units for all past Payment Periods that have ended shall have been or
contemporaneously are (i) declared and paid in cash, or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for payment, nothing
herein shall prevent or restrict the Partnership’s right or ability to purchase,
from time to time, either at a public or a private sale, all or any part of the
Series 2019 Private Perpetual Preferred Units at such price or prices as the
General Partner may determine, subject to the provisions of applicable law,
including the repurchase of Series 2019 Private Perpetual Preferred Units in
open-market transactions duly authorized by the General Partner.

(d)    Notice of redemption pursuant to the Series 2019 Perpetual Preferred
Redemption Right shall be mailed by the Partnership, postage prepaid, not fewer
than 15 nor more than 60 days prior to the redemption date, addressed to the
respective holders of record of the Series 2019 Private Perpetual Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Partnership and may be conditional upon consummation of the relevant
Transaction. No failure to give such notice or any defect therein or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any Series 2019 Private Perpetual Preferred Units except as to the holder to
whom such notice was defective or not given. In addition to any information
required by law, each such notice shall state: (i) the redemption date; (ii) the
redemption price; (iii) the number of Series 2019 Private Perpetual Preferred
Units to be redeemed; (iv) the place or places where the certificates, if any,
representing Series 2019 Private Perpetual Preferred Units are to be surrendered
for payment of the redemption price; (v) procedures for surrendering
noncertificated Series 2019 Private Perpetual Preferred Units for payment of the
redemption price; (vi) that Series 2019 Quarterly Preference Payments on the
Series 2019 Private Perpetual Preferred Units to be redeemed shall cease to
accrue on such redemption date; and (vii) that payment of the Series 2019
Perpetual Preferred Redemption Amount will be made upon presentation and
surrender of such Series 2019 Private Perpetual Preferred Units.

(e)    From and after the date of any such redemption of Series 2019 Private
Perpetual Preferred Units, the Series 2019 Private Perpetual Preferred Units so
redeemed shall no longer be outstanding, and all rights of the holders of such
Series 2019 Private Perpetual Preferred Units shall terminate.

(f)    In addition, in the event of the liquidation, dissolution or winding up
of the Partnership, the General Partner shall have the right to redeem, on any
payment date established by the General Partner for liquidating distributions
pursuant to Article XIII of the Partnership Agreement, Series 2019 Private
Perpetual Preferred Units in consideration for the Series 2019 Private Perpetual
Preferred Unit Liquidation Preference.

(g)    Each holder of Series 2019 Private Perpetual Preferred Units covenants
and agrees with the Partnership that all Series 2019 Private Perpetual Preferred
Units delivered for redemption pursuant to this Section 5 shall be delivered to
the Partnership free and clear of all liens,

 

11



--------------------------------------------------------------------------------

encumbrances or other claims or charges and, notwithstanding anything contained
herein to the contrary, the Partnership shall not be under any obligation to
acquire Series 2019 Private Perpetual Preferred Units which are or may be
subject to any such liens, encumbrances or other claims or charges.

6.    Voting Rights.

(a)    Holders of the Series 2019 Private Perpetual Preferred Units shall only
(a) have those voting rights required from time to time by non-waivable
provisions of applicable law, if any, and (b) have the additional voting rights
that are expressly set forth in this Section 6.

(b)    So long as any Series 2019 Private Perpetual Preferred Units remain
outstanding, the affirmative vote or consent of the holders of a majority of the
Series 2019 Private Perpetual Preferred Units outstanding at the time (voting
separately as a class), given in person or by proxy, either in writing or at a
meeting, will be required to amend, alter or repeal the provisions of this
Partnership Unit Designation, whether by merger, consolidation, transfer or
conveyance of all or substantially all of its assets or otherwise (an “Event”),
so as to materially and adversely affect the rights, preferences, privileges or
voting powers of the Series 2019 Private Perpetual Preferred Units; provided,
however, that with respect to the occurrence of any Event, so long as the Series
2019 Private Perpetual Preferred Units remain outstanding with the terms thereof
materially unchanged, taking into account that, upon the occurrence of an Event,
the Partnership may not be the surviving entity, the occurrence of such Event
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of Series 2019 Private Perpetual Preferred Units,
and in such case such holders shall not have any voting rights with respect to
the occurrence of any Event or Events; provided, further, that such vote or
consent will not be required with respect to any such amendment, alteration or
repeal that equally affects the terms of the Series 2019 Private Perpetual
Preferred Stock and one or more other classes or series of preferred stock
ranking on parity with the Series 2019 Private Perpetual Preferred Stock with
respect to the payment of distributions and rights upon any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership upon which
like voting rights have been conferred, if such amendment, alteration or repeal
is approved by the affirmative vote or consent of the holders of a majority of
the Series 2019 Private Perpetual Preferred Units and such other class or series
of Preferred Units outstanding at the time, either in writing or at a meeting
(voting as a single class).

(c)    Holders of Series 2019 Private Perpetual Preferred Units shall not be
entitled to vote with respect to (A) any increase in the total number of OP
Units or LTIP Units or, except as provided in Section 6(c), Preferred Units, or
(B) any increase in the number Series 2019 Private Perpetual Preferred Units or,
except as provided in the immediately preceding paragraph, the creation or
issuance of any other class or series of Partnership Interests, or (C) any
increase in the Partnership Interests of any other class or series, in each case
referred to in clause (A), (B) or (C) above, ranking on parity with or junior to
the Series 2019 Private Perpetual Preferred Units with respect to the payment of
distributions and rights upon any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership. Except as set forth herein,
holders of the Series 2019 Private Perpetual Preferred Units shall not have any
voting rights with respect to, and the consent of the holders of the Series 2019
Private Perpetual Preferred Units shall not be required for, the taking of any
partnership action by the General Partner, including an Event, regardless of the
effect that such partnership action or Event may have upon the powers,
preferences, voting power or other rights or privileges of the Series 2019
Private Perpetual Preferred Units.

 

12



--------------------------------------------------------------------------------

(d)    The foregoing voting provisions of this Section 6 shall not apply if, at
or prior to the time when the act with respect to which such vote would
otherwise be required shall be effected, all outstanding Series 2019 Private
Perpetual Preferred Units shall have been redeemed or (i) notice of redemption
of all of the outstanding Series 2019 Private Perpetual Preferred Units has been
given, (ii) the funds necessary for such redemption have been set aside by the
Partnership in trust for the benefit of the holders of such Series 2019 Private
Perpetual Preferred Units so called for redemption, and (iii) irrevocable
instructions have been given to pay the redemption price and all accrued and
unpaid distributions thereon.

(e)    In any matter in which the Series 2019 Private Perpetual Preferred Units
may vote (as expressly provided herein), each Series 2019 Private Perpetual
Preferred Unit shall be entitled to one vote per $13.52 of liquidation
preference (excluding amounts in respect of accumulated and unpaid dividends).

7.    Conversion. The Series 2019 Private Perpetual Preferred Units shall not be
convertible into or exchangeable for any other Partnership Interests or other
property or securities of the Partnership or any other entity, including the
General Partner.

8.    Transfers. Transfers of Series 2019 Private Perpetual Partnership Units
shall be subject to Section 11.03 of the Partnership Agreement, including
without limitation Section 11.03(b), it being understood that (a) Series 2019
Private Perpetual Preferred Units will not be listed on a National Securities
Exchange and (b) all Transfers of Series 2019 Private Perpetual Preferred Units
will be effective as of the first day of the fiscal quarter of the Partnership
immediately following the date when all requirements for the applicable transfer
have been satisfied.

9.    Record Holders. The Partnership and its Transfer Agent may deem and treat
the record holder of any Series 2019 Private Perpetual Preferred Unit as the
true and lawful owner thereof for all purposes, and neither the Partnership nor
its Transfer Agent shall be affected by any notice to the contrary.

10.    No Creditor Rights. The rights of each Series 2019 Private Perpetual
Preferred Unit holder pursuant to this Partnership Unit Designation arise solely
from its ownership as a Limited Partner of Partnership Interests in the
Partnership and not from it being a creditor of the Partnership, and none of
such shall constitute a “claim” as such term is defined in Section 101 of the
United States Bankruptcy Code as in effect as of the date of this Partnership
Unit Designation; provided, however, that any rights in respect of such Series
2019 Private Perpetual Preferred Units shall constitute equity interests, it
being agreed and understood that no holder is waiving any equity interest it has
in the Partnership or any rights to assert any such interests in any bankruptcy
proceeding or otherwise.

11.    No Maturity or Sinking Fund. The Series 2019 Private Perpetual Preferred
Units have no maturity date. No sinking fund has been established for the
retirement or redemption of Series 2019 Private Perpetual Preferred Units.

 

13



--------------------------------------------------------------------------------

12.    Withholding and Taxes. In the event any amount is required to be withheld
for federal, state, local or foreign taxes, or otherwise, with respect to any
amount payable on the Series 2019 Private Perpetual Preferred Units, the
provisions of Section 5.04 (Amounts Withheld) and Section 10.04 (Withholding) of
the Partnership Agreement shall apply as if such amounts payable on the Series
2019 Private Perpetual Preferred Units were “distributions.” Any amounts
withheld by the Partnership with respect to any payment on or in liquidation or
redemption of a Series 2019 Private Perpetual Preferred Unit shall be treated as
paid to the holder of such Unit under the applicable provision of this Exhibit F
or the Partnership Agreement, as applicable.

13.    Exclusion of Other Rights. The Series 2019 Private Perpetual Preferred
Units shall not have any preferences or other rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption other than expressly set forth in this
Partnership Unit Designation.

14.    Headings of Subdivisions. The headings of the various subdivisions hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.

15.    Severability of Provisions. If any preferences or other rights, voting
powers, restrictions, limitations as to preferential payments, qualifications or
terms or conditions of redemption of the Series 2019 Private Perpetual Preferred
Units set forth in this Partnership Unit Designation is invalid, unlawful or
incapable of being enforced by reason of any rule of law or public policy, all
other preferences or other rights, voting powers, restrictions, limitations as
to preferential payments, qualifications or terms or conditions of redemption of
Series 2019 Private Perpetual Preferred Units set forth in this Partnership Unit
Designation which can be given effect without the invalid, unlawful or
unenforceable provision thereof shall, nevertheless, remain in full force and
effect and no preferences or other rights, voting powers, restrictions,
limitations as to preferential payments, qualifications or terms or conditions
of redemption of the Series 2019 Private Perpetual Preferred Units herein set
forth shall be deemed dependent upon any other provision thereof unless so
expressed therein.

16.    No Preemptive Rights. No holder of Series 2019 Private Perpetual
Preferred Units shall be entitled to, as such holder, any preemptive right to
purchase or subscribe for or acquire any additional Partnership Interests or any
other security of the Partnership convertible into or carrying a right to
subscribe to or acquire Partnership Interests.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Empire State Realty Trust, Inc., as General Partner in the
Partnership, has caused this Amendment to become effective, and the Partnership
Agreement is hereby amended by giving effect to the terms set forth herein.

 

EMPIRE STATE REALTY OP, L.P. By: EMPIRE STATE REALTY TRUST, INC.        General
Partner By:  

/s/ Thomas N. Keltner, Jr.

Name:   Thomas N. Keltner, Jr. Title:   Executive Vice President, General
Counsel and Secretary

 

15